IN THE SUPREME COURT OF PENNSYLVANIA




                               : No. 713
IN RE: APPOINTMENT TO THE
                               :
COMMITTEE ON RULES OF EVIDENCE : SUPREME COURT RULES
                               :
                               :




                                      ORDER


PER CURIAM


      AND NOW, this 1st day of November, 2016, Stanley J. Parker, Esquire,

Allegheny County, is hereby appointed as a member of the Committee on Rules of

Evidence for a term of three years.